DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2021 has been entered.
 
Response to Amendment

Claim 1 is currently amended.
Claims 2-4 are original.
Claim 5 is previously presented.
Claims 6-34 are cancelled.
Claim 35-47 are withdrawn.

Election/Restrictions

This application is in condition for allowance except for the presence of claim 35-47 directed to a molding stack and a preform handling apparatus non-elected without traverse.  Accordingly, claims 35-47 have been cancelled.

Allowable Subject Matter

Claims 1-5 allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the cited prior art or any prior art available discloses or renders obvious:
“wherein the longitudinal axis of the inner surface of the body portion is offset from the longitudinal axis of the outer surface of the body portion by an offset amount that is one-half the difference in wall thickness between a thickest wall of the body portion of the preform and a thinnest wall of the bod portion of the preform”.
To arrive at the claimed invention from the closest prior art references and the combination Hutchinson/De Bruyn one of ordinary skill in the art would have to optimize the asymmetrical shape by off-setting the concentric circles representing the outer and inner surfaces of the preforms.  This variable simply was not an art-recognized variable for modification by one of ordinary skill in the art before the effective filing date.  Optimizing the off-setting distance of such concentric circles to be offset by one half the distance between the thickest wall of the body portion of the preform and a thinnest wall of the body portion of the preform would not have been a modification obvious to one of ordinary skill in the art based on the closest cited prior art references or any references available.

Such references do not recognize that the offset is related to the thickness of the thickest and thinnest parts of the preform let alone the difference in thicknesses of the thickest and thinnest parts of the preform.
Newly cited reference Lane (US 2016/0257029) recognizes that the preform can have a variable thickness (see claims 1, 7, 9, 12), however, similar to cited references above, fails to disclose or render obvious the claimed subject matter.  
Therefore, claim 1 is deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712